ACCEPTED
                                                                                               03-14-00713-CV
                                                                                                       6244085
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                          7/27/2015 6:32:01 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                  No. 03-14-00713-CV

                      In the Court of Appeals 3rd COURTFILED IN
                                                            OF APPEALS
                                                   AUSTIN, TEXAS
                   for the Third Judicial District
                                                7/27/2015 6:32:01 PM

                           Austin, Texas          JEFFREY D. KYLE
                                                        Clerk



      GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF
     TEXAS, AND KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                          Appellants,

                                            V.

                          CGG VERITAS SERVICES (U.S.), INC.,
                                                Appellee.


                                  On Appeal from the
                  353rd Judicial District Court of Travis County, Texas


                      UNOPPOSED MOTION TO EXTEND TIME
                       TO FILE APPELLANTS’ REPLY BRIEF



TO THE HONORABLE THIRD COURT OF APPEALS:

         Pursuant to Texas Rule of Appellate Procedure 10.5(b), Appellants Glenn Hegar,

Comptroller of Public Accounts of the State of Texas, and Ken Paxton, Attorney

General of the State of Texas, request a fourteen-day extension of time to file their Reply

brief.
                                            I.

      Appellants’ reply brief is due on August 10, 2015. The Appellants seek a 14-day

extension, creating a new due date of August 24, 2015. No prior extension has been

requested or granted for this filing. Appellee does not oppose this motion.

                                           II.

      The undersigned has assumed responsibility as lead appellate counsel for

Appellants following April Farris’s recent departure from the Attorney General’s Office.

Being new to the appeal, and not having participated in the trial proceedings or the

preparation of Appellants’ opening brief, the undersigned counsel requests a brief

extension of time to analyze the trial court record and prepare a reply brief that will be

helpful to the Court.

                                           III.

      For these reasons, Appellants respectfully request that the Court grant a fourteen-

day extension to file their reply brief, creating a new due date of August 24, 2015.




                                            2
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

SCOTT A. KELLER
Solicitor General



 /s/ Joseph D. Hughes
JOSEPH D. HUGHES
Assistant Solicitor General
State Bar No. 24007410

OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
[Tel.] (512) 936-1729
[Fax] (512) 474-2697
jody.hughes@texasattorneygeneral.gov

COUNSEL FOR APPELLANTS




   3
                          CERTIFICATE OF CONFERENCE

       I spoke by telephone this morning with Amanda Taylor, counsel for Appellee, and
she stated that she is not opposed to the two-week extension of time requested.

                                        /s/ Joseph D. Hughes
                                       Joseph D. Hughes




                             CERTIFICATE OF SERVICE

      I certify that on July 27, 2015, a true and correct copy of this Unopposed
Motion to Extend Time to file Appellants’ Reply Brief was served via File &
ServeXpress upon the following counsel of record:


Amanda G. Taylor
MARTENS TODD LEONARD & TAYLOR
301 Congress Ave., Suite 1950
Austin, Texas 78701

COUNSEL FOR APPELLEE

                                         /s/ Joseph D. Hughes
                                       Joseph D. Hughes




                                          4